Citation Nr: 0829174	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  08-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which denied the 
claims on appeal.

In June 2008, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  A copy of the transcript 
is of record.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  

The service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2002 decision, the RO denied the 
claim of entitlement to service connection for PTSD.

2.  The evidence added to the record since January 2002, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.

3.  Diabetes mellitus was not shown in service or for many 
years thereafter; diabetes mellitus is not related to active 
duty.

4.  Hypertension was not shown in service or for many years 
thereafter; hypertension is not related to active duty.


CONCLUSIONS OF LAW

1.  The January 2002 decision, which denied the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the January 2002 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Hypertension was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen Claim for PTSD

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

Historically, a January 2002 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of verifiable stressors.  He did not appeal and that decision 
became final.  The RO's January 2002 decision represents the 
last final disallowance of entitlement to service connection 
for PTSD. 

The veteran applied to reopen the claim for PTSD in November 
2005.  After a review of the claims file, the Board finds 
that the claim should be reopened.  Specifically, at his June 
2008 Travel Board hearing, the veteran revealed new details 
regarding his claimed stressors, such as specific months and 
the units to which the victims were attached.  Because his 
statements address previously unestablished details relating 
to his claimed in-service stressors, the claim is reopened to 
attempt to verify those stressors.  

II. Service Connection for Diabetes Mellitus and Hypertension

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for diabetes mellitus and cardiovascular 
disease may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Moreover, hypertension is defined as a 
diastolic blood pressure predominantly 90mm. or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

Here, the veteran alleges that he has suffered from diabetes 
mellitus and hypertension since service.  

The Board notes that attempts to locate all of the veteran's 
service records have been unsuccessful.  When the RO 
attempted to obtain service medical records, May 1999 
correspondence from the National Personnel Records Center 
(NPRC) indicated that his record were "fire related."  

Significantly, his April 1955 Report of Medical Examination 
at separation is among those records that have been located 
and associated with the claims file.  The report indicates 
that his heart and vascular system were within normal limits 
at the time of separation from service.  His blood pressure 
was 112/80.  Moreover, his urinalysis was negative for sugar.  
Therefore, the Board finds no evidence of a chronic 
disability related to diabetes or hypertension at the time of 
service discharge.

Next, although post service medical evidence does not 
pinpoint precisely when the veteran was diagnosed with 
diabetes or hypertension, his private physician indicated 
that he had been treating the veteran since 1999 for those 
disorders.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1955) and initial 
reported symptoms related to diabetes and hypertension in the 
late 1990s (more than 35 years).  While the physician 
indicated that he had been treated the veteran for diabetes 
and hypertension since February 1999, he did not opine as to 
the date of onset or etiology of these conditions.  

Given the absence of evidence reflecting on-going 
symptomatology related to diabetes and hypertension, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post service treatment records, 
the evidence includes testimony and written statements from 
the veteran (and his spouse and a friend) asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Specifically, he testified that he received private treatment 
for diabetes and hypertension from 1955 to the present.  In 
correspondence dated in February 2007, his spouse 
corroborated this chronology.  He claimed to have received 
treatment from a Dr. Boffman from 1955 to 1985 and from a Dr. 
Ramos from 1985 to 1999.  However, Dr. Boffman died and Dr. 
Ramos retired, and treatment records from these physicians 
are unavailable.  Since 1999, the veteran has received 
treatment from Dr. Silverman.  

The Board, however, finds that the veteran's reported history 
of diabetes and hypertension since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, in his original claim for benefits, he identified 
the onset of hypertension as March 15, 1997, and the date of 
onset of diabetes as November 1, 1987.  

The Board has weighed his statements as to continuity of 
symptomatology against the inconsistencies of his statements 
regarding onset and the absence of documented complaints or 
treatment for many years following active duty discharge and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Further, even recognizing the veteran's current diagnosis of 
diabetes and hypertension, the Board finds that the objective 
evidence of record fails to establish that these conditions 
manifested to a compensable degree within the one-year 
presumptive period following service.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that there 
is no medical evidence of record attributing the veteran's 
diabetes or hypertension to active military service, despite 
his contentions to the contrary.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, even accepting the veteran's current diagnoses of 
diabetes and hypertension, the Board places greater probative 
value on the normal separation examination, the absence of 
competent evidence of the disorders for many years after 
service, and the absence of medical evidence establishing a 
nexus between active duty service and the veteran's current 
complaints.  As such, the appeals are denied.

III.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the issue of adequate notice with respect to 
reopening claims is moot because the Board has found that new 
and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
PTSD.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records as 
well as the available service treatment records that were not 
destroyed by fire.  Further, the veteran submitted additional 
treatment records, a private physician statement, a statement 
from his spouse, a statement from a longtime friend, as well 
as several personal written statements, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in June 2008.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal and no competent 
evidence of a nexus between service and the veteran's 
diabetes and hypertension claims, a remand for a VA 
examination would unduly delay resolution.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
the veteran's diabetes and hypertension claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

As indicted above, the Board has reopened the veteran's claim 
for entitlement to service connection for PTSD.  However, for 
the reasons below, the Board finds that this issue must be 
remanded to the RO for additional development.  

The veteran is currently diagnosed with PTSD which he alleges 
is due to his in-service experiences.  Specifically, he 
maintains that he (1) was in basic training at Fort Polk, 
Louisiana, between July 1953 and August 1953 when two men in 
his battalion unit (37th Infantry Division, 145th Regiment, 
1st Battalion, A Company) were killed in a truck accident; 
(2) was stationed at Fort Bragg, North Carolina, between May 
1964 and June 1964 when two men from the 2nd Airborne 
Division were killed as a result of a parachute malfunction 
during Operation Flash Burn; and (3) was stationed in Fort 
Riley, Kansas, as part of the 10th Infantry Division, 55th 
Regiment, between September 1954 and October 1954 when a 
fellow soldier was accidentally shot in the mouth, with the 
bullet exiting through the back of his neck.  

The Board notes that the RO previously attempted to verify 
the veteran's stressors.  The Armed Forces Center for Unit 
Records Research (CURR) responded to this attempt in July 
2001, indicating that the details of the veteran's alleged 
stressors were not specific enough.  However, the Board finds 
additional details given by the veteran at his June 2008 
Travel Board hearing, combined with his previous statements, 
provide the requisite specific information necessary to 
verify the occurrence of the veteran's alleged in-service 
stressors.

Specifically, unit records of the 37th Infantry Division, 
145th Regiment, 1st Battalion, A Company, dated from July 
1953 to August 1953 may verify the veteran's allegation that 
he was present at Fort Polk, Louisiana, when two men in his 
battalion unit were killed in a truck accident.

Similarly, unit records of the 2nd Airborne Division dated 
from May 1964 to June 1964 may verify the veteran's 
allegation that he was present at Fort Bragg, North Carolina, 
when two men were killed due to a parachute malfunction 
during Operation: Flash Burn.

Finally, unit records of the 10th Infantry Division, 55th 
Regiment, dated from September 1954 to October 1954 may 
verify the veteran's allegation that he was present at Fort 
Riley, Kansas, when a guard was accidentally shot in the 
mouth by a .45 Automatic Colt Pistol.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the New Jersey Health Care System for 
the period from November 2006 to the 
present.

2. Contact the U.S. Army & Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Suite 
2C08, Alexandria, Virginia 22315-3802.  
Provide that office with a summary of the 
veteran's alleged in-service stressors, as 
well as all stressor statements, his DD 
Form 214, along with any other supporting 
documents. 

Ask JSRRC to attempt to verify the 
following stressors: (1) in basic training 
at Fort Polk, Louisiana, between July 1953 
and August 1953 when two men in his 
battalion unit (37th Infantry Division, 
145th Regiment, 1st Battalion, A Company) 
were killed in a truck accident; (2) 
stationed at Fort Bragg, North Carolina, 
between May 1964 and June 1964 when two 
men from the 2nd Airborne Division were 
killed as a result of a parachute 
malfunction during Operation Flash Burn; 
and (3) stationed in Fort Riley, Kansas, 
as part of the 10th Infantry Division, 
55th Regiment, between September 1954 and 
October 1954 when a fellow soldier was 
accidentally shot in the mouth, with the 
bullet coming out the back of his neck.  

JSRRC is asked to furnish any official 
history or logs pertaining to any unit 
with which the veteran served as well as 
any unit to which his unit was attached 
during the time period of these alleged 
stressors. 

3.  Thereafter, if, and only if, any of 
the claimed stressors are verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine the nature and extent of any 
psychiatric disorders found to be present.  
Each diagnosis should conform to the DSM-
IV and the examiner's opinion  must be 
supported by complete rationale.  Any and 
all studies deemed necessary by the 
examiner should be completed.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect such review.   

The RO must specify, for the examiner, the 
stressor or stressors determined to be 
established by the record.  The examiner 
should further be instructed that only 
those events may be considered for the 
purposes of: (a) determining whether in-
service stressors were sufficient to have 
caused the current psychiatric symptoms; 
and (b) determining whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by both the in-service 
stressors and the current symptomatology.  

4.  Upon completion of the above, 
readjudicate the issue of service 
connection for PTSD on the merits and 
consider all evidence received since 
issuance of the statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


